UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4952


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES THOMAS MCBRIDE, a/k/a JT, a/k/a Jaemes Thomas McBride,
a/k/a Jim McBride,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:14-cr-00175-AJT-1)


Submitted:   November 13, 2015            Decided:   November 18, 2015


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey D. Zimmerman, SMITH & ZIMMERMAN, PLLC, Alexandria,
Virginia, for Appellant.       Dana J. Boente, United States
Attorney, William E. Johnston, Special Assistant United States
Attorney,   Kosta  S.   Stojilkovic,   Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James      Thomas          McBride        appeals       his     42-month          sentence

following his convictions for one count of conspiring to produce

false identification documents and causing the impersonation of

diplomats, in violation of 18 U.S.C. § 371 (2012); one count of

causing   the    impersonation            of     a    diplomat,      in    violation       of   18

U.S.C. §§ 915,         2    (2012);       and    four      counts     of     producing     false

identification             documents,           in        violation        of      18      U.S.C.

§§ 1028(a)(1), 2 (2012).                Finding no error, we affirm.

      McBride raises only one issue on appeal, arguing that the

district court erred in applying an enhancement for use of an

authentication      feature         pursuant         to    U.S.    Sentencing       Guidelines

Manual § 2B1.1(b)(11)(A)(ii) (2014).                         When evaluating Guidelines

calculations, we review the district court’s factual findings

for   clear     error      and    its     legal       conclusions       de      novo.      United

States v. Cox, 744 F.3d 305, 308 (4th Cir. 2014).

      McBride     argues          that,     because          the    identification         cards

issued by Divine Province did not appear to be issued by the

State Department, the sentencing enhancement does not apply.                                    We

reject this argument and conclude that the verification system

used by McBride was designed to mimic the one used to verify

genuine       diplomatic          immunity           cards     issued        by    the      State

Department.       Further, the false authentication feature produced

by    McBride    and        the    accompanying            identification          cards     were

                                                 2
designed to appear as if they were issued by “an international

government     or   quasi-governmental     organization.”          18    U.S.C.

§ 1028(d)(6) (2012) (defining “issuing authority”); see United

States   v.   Sardariani,   754 F.3d 1118,   1121   (9th   Cir.     2014).

Because McBride’s offense involved “the possession or use of any

. . . authentication feature,” USSG § 2B1.1(b)(11)(A)(ii), we

find no error and uphold the district court’s application of the

enhancement.

     Accordingly, we affirm the criminal judgment.                We dispense

with oral argument because the facts and legal contentions are

adequately    expressed   in   the   materials    before   this    court    and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                      3